                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                  CRIMINAL ACTION NO. 5:19-CR-00103-KDB-DCK

 UNITED STATES OF AMERICA,


    v.                                                          ORDER

 STEPHANIE ANDERSON WILLIAMS,

                Defendant.


         THIS MATTER is before the Court on Defendant’s Motion to Extend Time to Self Report

to Prison. (Doc. No. 137). Defendant requests an extension of her self-report date so that she can

properly address pressing medical concerns. For the reasons stated in the Motion, the Court

GRANTS Defendant’s Motion.

         IT IS THEREFORE ORDERED that Defendant Stephanie Anderson Williams shall

surrender for service of her sentence at the institution designated by the Bureau of Prisons (1) as

notified by the United States Marshal, and (2) not earlier than September 1, 2021.

         SO ORDERED.




                              Signed: May 18, 2021
